DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of an end portion of the first adhesive double-sided tape on the second side and an end portion of the second adhesive double-sided tape on the first side are adjacent to each other with a gap therebetween and without contacting one another, and the gap is bent at three or more locations while extending narrowly as viewed in a front-rear direction, so that the gap is configured to resist an arc resulting from electro-static discharge from traversing the gap. The prior art does not disclose or suggest the display device of claim 5, in particular the limitations of an end portion of the first adhesive double-sided tape on the second side and an end portion of the second adhesive double-sided tape on the first side are adjacent to each other with a gap therebetween and without contacting one another, and the gap has sections that advance along the gap in directions opposite to one another from one end to the other end of the gap while extending narrowly as viewed in a front-rear direction, so that the gap is configured to resist an arc resulting from electro- static discharge from traversing the gap. The prior art does not disclose or suggest the display device of claim 9, in particular the limitations of an end portion of the first adhesive tape on the second side and an end portion of the second adhesive tape on the first side are adjacent to each other with a gap therebetween and without contacting one another, and the gap has a shape that is bent while having a narrow width, so that the gap is configured to resist an arc resulting from electro-static discharge from traversing the gap.
The closely related prior art, Sugiyama (US 10649277) discloses (Figs. 1-6B) a display device comprising: a display (21); a frame (31); and a plurality of adhesive double-sided tapes (50-54) configured to bond the outer edge portion of the rear surface of the touch panel to the frame, wherein the plurality of adhesive double-sided tapes include a first adhesive double-sided tape (51-54) extending along a first side of the touch panel, and a second adhesive double-sided tape (51-54) extending along a second side adjacent to the first side of the touch panel, an end portion of the first adhesive double-sided tape on the second side and an end portion of the second adhesive double-sided tape on the first side are adjacent to each other with a gap (S1, S11) therebetween, and the gap is bent at three or more locations while extending narrowly as viewed in a front-rear direction.
However, the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of an end portion of the first adhesive double-sided tape on the second side and an end portion of the second adhesive double-sided tape on the first side are adjacent to each other with a gap therebetween and without contacting one another, and the gap is bent at three or more locations while extending narrowly as viewed in a front-rear direction, so that the gap is configured to resist an arc resulting from electro-static discharge from traversing the gap. Claim 1 is therefore allowed, as are dependent claims 2-4 and 15-16. The prior art does not disclose or suggest the display device of claim 5, in particular the limitations of an end portion of the first adhesive double-sided tape on the second side and an end portion of the second adhesive double-sided tape on the first side are adjacent to each other with a gap therebetween and without contacting one another, and the gap has sections that advance along the gap in directions opposite to one another from one end to the other end of the gap while extending narrowly as viewed in a front-rear direction, so that the gap is configured to resist an arc resulting from electro- static discharge from traversing the gap. Claim 5 is therefore allowed, as are dependent claims 6-8 and 17-18. The prior art does not disclose or suggest the display device of claim 9, in particular the limitations of an end portion of the first adhesive tape on the second side and an end portion of the second adhesive tape on the first side are adjacent to each other with a gap therebetween and without contacting one another, and the gap has a shape that is bent while having a narrow width, so that the gap is configured to resist an arc resulting from electro-static discharge from traversing the gap. Claim 9 is therefore allowed, as are dependent claims 10-14 and 19-20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871